Exhibit 10.16

BRIDGEPOINT EDUCATION, INC.
AMENDMENT TO PERFORMANCE STOCK UNIT AGREEMENT
This Amendment to the Performance Stock Unit Agreement (the “Amendment”) of
Andrew S. Clark (“Participant”) is entered into by and between Participant and
Bridgepoint Education, Inc. (the “Company”).
WHEREAS, Participant was granted an award of Performance Stock Units (“PSUs”)
under the Company’s 2009 Stock Incentive Plan, as amended and restated (the
“Plan”) on December 18, 2014 that was memorialized pursuant to a Performance
Stock Unit Agreement between Participant and the Company (the “Award
Agreement”);
WHEREAS, Participant and the Company have executed an amended and restated
Employment Agreement of even date herewith (the “Employment Agreement”); and
WHEREAS, the Company and Participant desire to amend the Award Agreement to
address the vesting of the PSUs upon and following a Change of Control (as
defined in the Employment Agreement).
NOW, THEREFORE, Participant and the Company agree that the Award Agreement will
be, and hereby is, amended as follows:
1.Vesting in Connection with a Change of Control. If Participant is still in the
service of the Company upon the consummation of a Change of Control, PSUs will
be treated as follows:
(a)    With respect to the portion of the PSUs that are to vest upon the
achievement of Stock Price Performance Goals (as defined in the Award Agreement)
and that remain eligible to vest as of the Change of Control, the date of the
Change of Control and the price per share to be paid to holders of Company
common stock in connection with the Change of Control will be the basis for
determining whether and to what extent the Stock Price Performance Goal has been
achieved with respect to the calendar year in which the Change of Control
occurs, as well as any future calendar year Stock Price Performance Goals.
Further, the “Vesting Date” for any PSUs for which the Stock Price Performance
Goals are achieved in accordance with this subsection (a) will be the date
Change of Control with settlement of the PSUs to occur on or as soon as
practicable following the Change of Control, but in no event later than ten (10)
business days following the date of the Change of Control. To the extent the
Stock Price Performance Goals are not achieved as of the date of the Change of
Control, the corresponding PSUs will terminate and be cancelled for no
consideration, and Participant will have no further rights with respect thereto.
For avoidance of doubt, if the Stock Price Performance Goals have not been
achieved for any calendar year prior to the calendar year during which the
Change of Control occurs, the PSUs will not become eligible to vest upon or as a
result of the Change of Control and will terminate and be cancelled (to the
extent not previously terminated and cancelled) for no consideration and
Participant will have no further rights with respect thereto.
(b)    With respect to the portion of the PSUs that are to vest upon the
achievement of EPS Performance Goals (as defined in the Award Agreement), to the
extent the



--------------------------------------------------------------------------------

Exhibit 10.16

Stock Price Performance Goal in subsection (a) for an applicable calendar year
is achieved, then the PSUs that were to vest with respect to EPS Performance
Goals for those corresponding calendar years will convert into a Time-Based
Equity Award (as defined in the Employment Agreement) and will vest at the end
of the calendar years to which the EPS Performance Goal relates, subject to
Participant’s continued Service (as defined in the Plan) through such date, and
will be eligible for vesting acceleration as set forth in Sections 7(b) and 7(d)
of the Employment Agreement. If the Stock Price Performance Goals with respect
to an applicable calendar year are not achieved under subsection (a), the PSUs
that were to vest with respect to EPS Performance Goals for that corresponding
calendar year will terminate and be cancelled for no consideration, and
Participant will have no further rights with respect thereto.
2.    Full Force and Effect. To the extent not expressly amended hereby, the
Award Agreement will remain in full force and effect.
3.    Counterparts. This Amendment may be executed in counterparts, all of which
together will constitute one instrument, and each of which may be executed by
less than all of the parties to this Amendment.
4.    Governing Law. This Amendment will be governed by the laws of the State of
California (with the exception of its conflict of laws provisions).
5.    Entire Agreement. This Amendment, together with the Award Agreement (to
the extent not amended hereby), the Plan, and the Employment Agreement represent
the entire agreement of the parties and will supersede any and all previous
contracts, arrangements or understandings between the parties with respect to
the PSUs.


IN WITNESS WHEREOF, the undersigned parties have caused this Amendment to be
executed as of the date first set forth below.
PARTICIPANT
BRIDGEPOINT EDUCATION, INC.
 
 
/s/ Andrew S. Clark
/s/ Diane L. Thompson
Signature    
Signature
 
 
Andrew S. Clark
Diane L. Thompson
Print Name
Print Name
 
 
March 9, 2015
SVP, Secretary and General Counsel
Date
Print Title
 
 
 
March 9, 2015
 
Date






